Citation Nr: 0806203	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The appellant claims that her deceased father (the veteran) 
had recognized service in the Armed Forces of the United 
States.  The record reflects service from September 1942 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA benefits on the basis that she did not qualifying as a 
"child" of the veteran as defined in pertinent VA 
regulations.

In March 2006, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1997.  

2.  The appellant was born in August 1947, and was 49 years 
of age when the veteran died.  At the time of her claim in 
November 2003, the appellant was 56 years old.  

3.  The appellant is more than 23 years old, and the evidence 
of record does not establish that she was permanently 
incapable of self-support by reason of physical or mental 
defects at or before she attained the age of 18.



CONCLUSION OF LAW

The appellant may not be recognized as the child of the 
veteran for the purpose of VA death benefits. 38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In the instant case, eligibility for VA benefits as the child 
of a veteran is outlined by statute and regulation.  The 
Board's review is therefore limited to interpretation of the 
pertinent law and regulations.  However, the appellant was 
sent a notice letter in March 2006 which advised the 
appellant of what was needed from her to support her claim 
and the pertinent law.  

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).

The evidence demonstrates the appellant was born in August 
1947, as she noted on VA Form 21-534 received in November 
2003.  On the date of the veteran's death in May 1997, the 
appellant was 49 years of age, and on the date of her claim 
in November 2003, she was 56 years of age.  The evidence does 
not show and the appellant does not contend that she was 
incapable of self-support.  Based on the facts set out above, 
the Board has concluded the appellant is presently over the 
ages of 18 and 23 and had not become permanently incapable of 
self-support before the age of 18.  While the appellant 
contends that she is entitled to benefits because she is the 
surviving heir of the veteran and was not able to continue 
her schooling due to her sickly parents, the preponderance of 
the evidence is against a finding that she was incapable of 
self- support on her 18th birthday.  

Therefore, as a matter of law and regulation, the appellant 
is not eligible for VA death benefits.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (holding that plain statutory 
language is applied unless it creates absurd results).  The 
Board is specifically prohibited from granting benefits that 
are not authorized by law, regulation, precedent decision of 
VA General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

The appeal to establish that the appellant has basic 
eligibility for Department of Veterans Affairs death benefits 
is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


